DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. With respect to claims 1 and 12, the applicant recites a mathematical optimization method. The metes and bounds of the claim limitation are vague and ill-defined since there exist a plurality of mathematical optimization methods and it is not clear to the examiner what technique, formula, parameters or a combination to use or adopt as a mathematical optimization method. The same rational applies to claims 5 and 14.
Claims 2-11, and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected independent claims 1 and 12 respectively and for failing to cure the deficiencies listed above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7-9, 12, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pfeiffer et al US 2015/0348418 A1 (hence Pfeiffer) in view of Buschardt DE10255719A1 (The examiner has provided a machine translation on which he is relying, hence Buschardt).
In re claims 1 and 12, Pfeiffer discloses a driver assistance system for assisting a driver of a motor vehicle when leaving a determined lane by use of a lane departure warning system (Abstract) and teaches the following:
a control unit (Fig.1, #10); and a user input device (Paragraph 0010), and wherein the adaption comprises: receiving the predefined reference line by the control unit in the transportation vehicle (Fig.1, #7, and Paragraphs 0019-0020); receiving a distance value of a maximum lateral distance from the predefined reference line by the control unit from the user input device in the transportation vehicle (Paragraphs 0008-0010); specifying, by the control unit, a permissible area that extends along the reference line, wherein the lateral boundary of permissible area is at a maximum distance from the reference line (Fig.1, 5a, 5b, and Paragraphs 0017 and 0020); calculating a driving path for the transportation vehicle, by the control unit (Fig.1 and Paragraphs 0013, and 0018), at least one boundary condition that requires a course of the driving path within the permissible area, wherein the distance value is specified by a user input by the user input device (Paragraphs 0009-0010 and 0019)
However, Pfeiffer doesn’t explicitly teach the following:
using a first specified mathematical optimization method, wherein a current transportation vehicle position is used in the first mathematical optimization method as an initial condition; and optimizing the driving path for a minimum driving time starting from the current transportation vehicle position using the first mathematical optimization method
Nevertheless, Buschardt discloses a driver assistance device for supporting a driver of a vehicle in determining a course (Paragraph 0001) and teaches the following:
using a first specified mathematical optimization method, wherein a current transportation vehicle position is used in the first mathematical optimization method as an initial condition; and optimizing the driving path for a minimum driving time starting from the current transportation vehicle position using the first mathematical optimization method (Paragraphs 0005, 0010, 0012, and 0014)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Pfeiffer reference with the target course determination unit, as taught by Buschardt, in order to determine a target course where transverse acceleration and/or frictional connection stress and/or driving time are minimized (Buschardt, Paragraph 0005).
In re claims 7 and 16, Pfeiffer teaches the following:
wherein the distance value of the maximum lateral distance from the predefined reference line is an absolute value (Fig.1, 5a, 5b, and Paragraph 0017)
 In re claims 8 and 17, Pfeiffer teaches the following:
wherein the distance value of the maximum lateral distance from the predefined reference line is a relative value in relation to a lateral distance from the lateral boundary (Paragraph 0018)
In re claims 9 and 18, Pfeiffer teaches the following:
the first mathematical optimization method has at least one boundary condition that requires compliance with a lane boundary (Fig.1, 5a, 5b, and Paragraph 0017)

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pfeiffer and Buschardt as recited above and further in view of Dolpp et al US 2012/0035792 A1 (hence Dolpp).
In re claims 2 and 3, Pfeiffer discloses a driver’s preference input but doesn’t explicitly teach the following:
wherein the user input device comprises at least one rotary control for inputting user inputs; and wherein the user input device comprises a touch sensitive surface for inputting user inputs
Nevertheless, Dolpp discloses a hybrid motor vehicle device with a data input unit, which has at least one operating element for a user input of at least one drive distance parameter (Abstract) and teaches the following:
wherein the user input device comprises at least one rotary control for inputting user inputs; and wherein the user input device comprises a touch sensitive surface for inputting user inputs (Paragraph 0041)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Pfeiffer reference with the operating element for a user input of at least one drive distance parameter, as taught by Dolpp, in order to control a vehicle based on a user’s preference (Dolpp, Paragraph 0003).

Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pfeiffer and Buschardt as recited above and further in view of Takahashi et al US 8,977,464 B1 (hence Takahashi).
In re claims 4 and 13, Pfeiffer discloses a driver’s preference input but doesn’t explicitly teach the following:
an acceleration value of a maximum lateral acceleration is received by the control unit from the user input device; and a speed profile for the driving path is calculated analytically from the driving path and the acceleration value of the maximum lateral acceleration, wherein the acceleration value of the maximum lateral acceleration is specified by a further user input via the user input device
Nevertheless, Takahashi discloses methods and apparatuses for performing driving assistance for a controlled vehicle (Abstract) and teaches the following:
an acceleration value of a maximum lateral acceleration is received by the control unit from the user input device; and a speed profile for the driving path is calculated analytically from the driving path and the acceleration value of the maximum lateral acceleration, wherein the acceleration value of the maximum lateral acceleration is specified by a further user input via the user input device (Col.2, Lines 16-31, and Col.4, Lines 38-64) 
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Pfeiffer reference with the feature of vehicle control based on the determined lateral acceleration and lateral jerk, as taught by Takahashi, in order to increase the safety and driving convenience for the driver of the controlled vehicle (Takahashi, Col.3, Lines 30-34).
Claims 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pfeiffer and Buschardt as recited above and further in view of Minoiu Enache US 2016/0264136 A1 (hence Minoiu Enache).
In re claims 10 and 19, Pfeiffer discloses a driver’s preference input but doesn’t explicitly teach the following:
wherein the driving path and/or the speed profile is calculated while taking local speed limits into account
Nevertheless, Minoiu Enache discloses a method for automatically controlling a vehicle includes giving a reference local path and a potential speed of the vehicle (Abstract) and teaches the following:
wherein the driving path and/or the speed profile is calculated while taking local speed limits into account (Paragraph 0048)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Pfeiffer reference with a speed limit on the road section the vehicle is traveling on, as taught by Minoiu Enache, in order to take traffic conditions in respect of the vehicle into consideration while controlling a vehicle (Minoiu Enache, Paragraph 0048).

Claims 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pfeiffer and Buschardt as recited above and further in view of Harda et al US 2016/0368534 A1 (hence Harda).
In re claims 11 and 20, Pfeiffer discloses a driver’s preference input but doesn’t explicitly teach the following:
wherein at least the driving path is calculated while taking weather conditions into account 
Nevertheless, Harda discloses a method for steering assistance in an autonomous or semi-autonomous vehicle comprises identifying an upcoming curve, detecting an inner lane boundary and an outer lane boundary of the upcoming curve, determining a safety distance between the vehicle and the outer lane boundary, and controlling a position of the vehicle in the curve with respect to the inner and outer lane boundary such that the vehicle is at a distance from the outer lane boundary which is equal to or larger than the safety distance (Abstract) and teaches the following:
wherein at least the driving path is calculated while taking weather conditions into account (Fig.7 and Paragraphs 0050 and 0059)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Pfeiffer reference with various environment sensors such as a rain sensor and a temperature sensor, as taught by Harda, in order to gather information about the friction of the road surface and the occurrence of snow ice or water where the vehicle is travelling (Harda, Paragraphs 0050 and 0059).

Allowable Subject Matter
Claims 5-6 and 14-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Braeuchle et al US 2005/0228588 A1 discloses a method for lane keeping support in motor vehicles, in which a setpoint value for the lateral position of the vehicle is determined and maintained.
Buerkle et al US 2016/0006473 A1 discloses method for determining a cutting trajectory that enables a curve section of a lane to be cut by a vehicle.
Kashiwai US 2016/0052547 A1 discloses provide a driving support apparatus and a driving support method capable of setting a target locus for reducing uncomfortable feeling felt by a driver when traveling along a curve by the automatic driving.
Kagawa et al US 6,185,492 B1 discloses a vehicle steering control apparatus which controls a steering torque to move the vehicle toward a line desired by a driver or appropriate for circumstances of the vehicle.
Lee et al US 8,977,419 B2 discloses system and method for adaptive lane centering in an autonomously driven vehicle and, more particularly, to a system and method for providing an adaptive driving-based lane offset control for the lane centering system. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI KHATIB whose telephone number is (571)270-1165.  The examiner can normally be reached on M-F: 7:00am-7:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272 2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAMI KHATIB/Primary Examiner, Art Unit 3669